       Case: 5:20-cv-00690-BYP Doc #: 20 Filed: 08/18/20 1 of 2. PageID #: 173




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


  THOMAS MILLER, individually and on                 Case No.: 5:20-cv-690-BYP
  behalf of all others similarly situated,

                  Plaintiff,                         Judge Benita Y. Pearson

             v.
                                                     STIPULATION OF DISMISSAL
  EGV COMPANIES, INC., d/b/a OMEGA                   PURSUANT TO
  AUTO CARE, a Delaware corporation, and             FED. R. CIV. P. 41(a)
  JOHN DOE CORPORATION,

                  Defendants.

        NOW COME the PLAINTIFF, Thomas Miller, and the DEFENDANT, EGV Companies,

Inc., by and through their respective attorneys, and pursuant to Fed. R. Civ. P. 41(a), who hereby

stipulate and agree to the dismissal with prejudice of PLAINTIFF Thomas Miller’s claims against

DEFENDANT EGV Companies, Inc. Each Party shall bear their own respective costs and

attorneys’ fees. This Stipulation for Dismissal disposes of the entire action.

Dated: August 18, 2020                             Respectfully submitted,

 /s/ Adam T. Savett_________________               /s/ Ashley L. Oliker
 Adam T. Savett                                    Ashley L. Oliker (0085628)
 SAVETT LAW OFFICES LLC                            FROST BROWN TODD LLC
 2764 Carole Lane                                  One Columbus, Suite 2300
 Allentown, Pennsylvania 18104                     10 West Broad Street
 Tel: (610) 621-4550                               Columbus, OH 43215-3484
 Fax: (610) 978-2970                               Tel: (614) 559-7227
 Email: adam@savettlaw.com                         Fax: (614) 464-1737
                                                   Email: aoliker@fbtlaw.com
 Attorneys for Plaintiff Thomas Miller




44687745v1
       Case: 5:20-cv-00690-BYP Doc #: 20 Filed: 08/18/20 2 of 2. PageID #: 174




                                                      Beth-Ann E. Krimsky (Pro Hac Vice)
                                                      Email: beth-ann.krimsky@gmlaw.com
                                                      Email: clemencia.corzo@gmlaw.com
                                                      William L. Tucker (Pro Hac Vice)
                                                      Email: william.tucker@gmlaw.com
                                                      Email: leslieann.marin@gmlaw.com
                                                      GREENSPOON MARDER LLP
                                                      200 East Broward Blvd., Suite 1800
                                                      Fort Lauderdale, Florida 33301
                                                      Tel: (954) 527-6208
                                                      Fax: (954) 333-4208

                                                      Attorneys for Defendant EGV Companies,
                                                      Inc.



                                  CERTIFICATE OF SERVICE

                 This is to certify that the foregoing Stipulation of Dismissal Pursuant to Fed. R.

Civ. P. 41(a) was filed electronically on August 18, 2020, in accordance with the Court’s

Electronic Filing Guidelines. Notice of this filing will be sent to all properly registered parties by

operation of the Court’s electronic case filing system.



                                                   /s/ Adam T. Savett
                                                   Adam T. Savett

                                                   Attorney for Plaintiff




                                                  2
44687745v111835142.1
